DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 12 April 2021.
Claims 22-42 are pending and have been presented for examination.
Claims 1-21 have been cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,783,045. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘045 patent as shown below.  The phrasing of the limitations varies between the claims, but the scope is the same for each limitation.  For example: “a host computer in a cluster of host computers receiving parameters” vs “receiving, by a first host computer in the cluster of host computers, parameters”.  While the phrasing is different, the scope is the same.


10,783,045
17/284,482
1. A method for a hyper-converged, distributed storage system to implement an active-active architecture for providing Internet Small Computer System Interface (iSCSI) target service, the method comprising: 
(A) a host computer in a cluster of host computers receiving parameters for an iSCSI target and one or more logical unit numbers (LUNs) in the iSCSI target; 
(B) the host computer creating the iSCSI target by creating components of the iSCSI target and placing the components on different component owners selected from the host computers in the cluster; the host computer creating each LUN from storage distributed across the host computers in the cluster; 
(C) the host computer providing other host computers in the cluster with information about the iSCSI target, the one or more LUNs, and the components owners of the iSCSI target; 
each of the host computers in the cluster determining if it is a component owner of the iSCSI target; 
each component owner becoming a storage node that processes iSCSI inputs/outputs (I/Os) for the iSCSI target; 
each of the host computers in the cluster becoming a discovery node that processes iSCSI discovery for the iSCSI target; 
(D) and the storage nodes, while they are active, concurrently performing the iSCSI I/Os with the iSCSI target.
22. A method for a hyper-converged, distributed storage system including a cluster of host computers to implement an active-active architecture for providing Internet Small Computer System Interface (iSCSI) target service, the method comprising: 
(A) receiving, by a first host computer in the cluster of host computers, parameters for an iSCSI target and one or more logical unit numbers (LUNs) in the iSCSI target; 
(B) creating, by the first host computer, components of the iSCSI target and placing the components on different component owners selected from the cluster of host computers; 
(C) providing, by the first host computer, other host computers in the cluster of host computers with information about the iSCSI target, the one or more LUNs, and the components owners of the iSCSI target; 
(D) and concurrently performing, by the first host computer with at least one of the different component owners that is active, the iSCSI I/Os with the iSCSI target.
Claims 2/3/4/5/6/7
Claims 23/24/25/26/27/28
8. A non-transitory, computer-readable storage medium encoded with instructions executable by a processor to provide Internet Small Computer System Interface (iSCSI) target service, the instructions comprising: 
(A) receiving, by a host computer in a cluster of host computers, parameters for a iSCSI target and one or more logical unit numbers (LUNs) in the iSCSI target; 
(B) creating, by the host computer, the iSCSI target by creating components of the iSCSI target and placing the components on different component owners selected from the host computers in the cluster; 
creating, by the host computer, each LUN from storage distributed across the host computers in the cluster; 
(C) providing, by the host computer, to other host computers in the cluster with information about the iSCSI target, the one or more LUNs, and the components owners of the iSCSI target; 
determining, by each of the host computers in the cluster, if it is a component owner of the iSCSI target; becoming, by each component owner, a storage node that processes iSCSI inputs/outputs (I/Os) for the iSCSI target; and becoming, by each of the host computers in the cluster, a discovery node that processes iSCSI discovery for the iSCSI target; 
(D) and concurrently performing, by the storage nodes while they are active, the iSCSI I/Os with the iSCSI target.
29. A non-transitory computer-readable storage medium encoded with instructions providing Internet Small Computer System Interface (iSCSI) target service which, in response to execution by a first host computer in a cluster of host computers, cause the first host computer to: 
(A) receive parameters for an iSCSI target and one or more logical unit numbers (LUNs) in the iSCSI target; 
(B) create components of the iSCSI target and placing the components on different component owners selected from the cluster of host computers; 
(C) provide to other host computers in the cluster of host computers with information about the iSCSI target, the one or more LUNs, and the components owners of the iSCSI target; 
(D) and concurrently perform with at least one of the different component owners that is active, the iSCSI I/Os with the iSCSI target.
Claims 9/10/11/12/13/14
Claims 30/31/32/33/34/35
15. A hyper-converged, distributed storage system comprising a cluster of host computers implementing an active-active architecture for providing Internet Small Computer System Interface (iSCSI) target service, wherein: a host computer comprises a hypervisor configured to: 
(A) receive parameters for an iSCSI target and one or more logical unit numbers (LUNs) in the iSCSI target; 
(B) create the iSCSI target by creating components of the iSCSI target and placing the components on different component owners selected from the host computers in the cluster; 
(C) create each LUN from storage distributed across the host computers in the cluster; and provide other host computers in the cluster with information about the iSCSI target, the one or more LUNs, and the components owners of the iSCSI target; 
and the host computers comprise hypervisors configured to: determine, by each of the host computers, if it is a component owner of the iSCSI target; become, by each component owner, a storage node that processes iSCSI inputs/outputs (I/Os) for the iSCSI target; and become, by each of the host computers, a discovery node that processes iSCSI discovery for the iSCSI target; 
(D) and concurrently perform, by the storage nodes while they are active, the iSCSI I/Os with the iSCSI target.
36. A hyper-converged, distributed storage system configured to support an active-active architecture for providing Internet Small Computer System Interface (iSCSI) target service, comprising: a cluster of host computers, each including a hypervisor, wherein a first host computer in the cluster of host computers is configured to: 
(A) receive parameters for an iSCSI target and one or more logical unit numbers (LUNs) in the iSCSI target; 
(B) create components of the iSCSI target and place the components on different component owners selected from the cluster of host computers, wherein each of the different component owners corresponds to a storage node for the iSCSI target; 
(C) create each LUN from storage distributed across the cluster of host computers; provide other host computers in the cluster of host computers with information about the iSCSI target, the one or more LUNs, and the components owners of the iSCSI target; 
(D) and concurrently perform, with at least one of the different component owners that is active, the iSCSI I/Os with the iSCSI target.
Claims 16/17/18/19/20/21
Claims 37/38/39/40/41/42


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Document ID
Section
Relevance
10,747,635
Columns 8-10.
Distributed storage system with simultaneous access by multiple hosts, creation of host clusters.  Uses fibre channel protocol, not iscsi.
2020/0028894
[0035]-[0046], [0054], [0062]-[0063]
Distributed storage system, storage targets are exposed using iscsi, creation of a storage cluster, redirect access requests from host to storage nodes, login and discover requests, and the cloning of an iscsi target for failover.
10,148,751
Columns 6-7
Local and secondary sites are synchronized, access requests are forwarded to the preferred site, and the sites are configured in an active-active configuration.
2017/0155691
[0021], [0031] and [0035]
Creation of an object/LUN, assigning an owner node for the object, access is limited to a non-overlapping access.
9,069,783
Column 5-8
Concurrent access to the same underlying storage object, active-active access by the host to the storage system.
2010/0077391
[0027]
Iscsi configuration for a virtual machine.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136